Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

v. 1:19-cr-10122-FDS

CLARANCE JONES

DEFENDANT’S SENTENCING MEMORANDUM

EXHIBIT A

LETTERS OF FAMILY MEMBERS IN SUPPORT OF CLARANCE JONES
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 2 of 11

August 8, 2019
Dear Hon. Dennis Saylor, United States District Court.

Your Honor, My name is Regina Sutson -Babb. I am the niece of Clarence CW Jones. I
live in Lynn Massachusetts. I use to work at JS] in Boston Ma for many years, do to
illness I know longer am able to work. | have four Children Frederick, Terrell,
Joshawa, and Ashelynne. I know the Defendant Clarence Jones as my Uncle. He is my
father Robert Bobby Sutson brother. My father was murder in the city of Lynn when
I was just 14 years old. That was a difficult time in my life. My uncle Clarence, and
his wife Lillie Jones made it much easier for me by allowing me to hangout at their
house with their children. While going through a trying time, I watched my Uncle
Struggle with many things in his life while trying to make a different, in City of Lynn
MA. I watched him fight for what he believed in. Uncle Clarence ran and held many
positions in the city of Lynn, some political and some none Political. He was on the
broad of the NAACP, He stressed to me how important it was for me to register with
the NAACP. [remember him saying to me that the NAACP members, and many other
black afro American have file a complaint in the court house, and with the city of
Lynn MA for fair housing, and Education for mornority children in the City of Lynn.
This was a cause that my uncle Clarence believed need to be taken care of right
away. Because of their beliefs and willingness to fight for change we minority now
have opportunities that may not have been afforded if they hadn’t fought for us back
then. Growing up he has been a good uncle he was the one who made sure I knew
my extended family by hosting many family reunions, there was many time that I
wasn’t able to afford the family reunion Clarence made sure that it was financial
possible for me to go by paying for hotels, T-shirts fee whatever he could do he did it
to make sure it was possible for me to meet my family and be apart of our family
history event. It was important to him that our family knew each other, for that | will
always be great full to him for. Your Hon my uncle Clarence has made me aware of
his legal problem, Iam aware he has plead guilty to tax fraud, and he has admitted a
guilt plead before the courts. I am fully aware of his situation, and I respect to the
law and legal system. I send this letter because I know him as my uncle who has
been there for me. I know he has Pleaded Guilty to doing wrong but I too know he
has done good to in my life and many others. He is the only living imediated person
left on my father side of the family. My Grandmother Lillian Sutson, Grandfather
Etoy Sutson, Father Robert Bobby Sutson, Uncle Melvin Sutson are all dead, and past
on. So uncle Clarence is important to me because he is all I have left of my father
family. I know that may not be much to some but it is everything to me. I am great
full to him for when my father was murder he was there. I respectfully thank you for
taken the time to read my letter.

Yours truly,

Regina Sutson Babb
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 3 of 11
Saturday, August 10, 2019

Dear Honorable Dennis Saylor, United States District Court:

Your Honor, My name is Barbara Sutson. I am the niece of Clarence CW Jones. I live in Lynn
Massachusetts. I am an Army Veteran who currently works as a Certified Nurse Assistant in Beverly,
MA and I work for the City of Lynn Public School as a Lunch Aide. I have a daughter named Jennifer
and two grandchildren named Myracle and Seara. I know the Defendant Clarence Jones as my uncle
and my father's brother Bobby Sutson. When my father was murdered in the City of Lynn in 1982, I
was stationed at Fort Bragg North Carolina. As the oldest child, my mother looked to me for financial
assistance to bury my father when we found out he had no life insurance. I took a financial hardship,
but it was not enough. Uncle Clarence stepped up and provided financial help which allowed my father
to have a proper burial. I will never forget as a soldier away from home how he relieved the stress I
was feeling at the time. My uncle Clarence made me aware in person that he pleaded guilty to tax
fraud, and he admitted to me he pleaded guilty before the courts. I respect the law and the legal
system. I fully under stand the situation. I just wanted to say he was there for me at a rough time in my
life. I will always be grateful that he was there for me and my family. Thank you for allowing me to
be heard on his behalf and if you need to contact me I can be reached at 7s

Respectfully yours,

J 0tere Sh. A

Barbara J. Sutson
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 4 of 11
Saturday, August 10, 2019

Dear Honorable Dennis Saylor, United States District Court:

Your Honor, My name is Jennie Sutson. I am the sister-in-law of Clarence CW Jones, I live in Lynn
Massachusetts, I am a retired City of Lynn Public School Lunch Aide and the widow of the late Bobby
Sutson. I have five children Barbara, Robert, Regina, Glenn and Troy who all reside in Massachusetts.
I know the Defendant Clarence Jones as my brother-in-law and he is my youngest son Troy's
Godfather. When my husband was murdered in the City of Lynn in 1982, he died with no life
insurance and Clarence stepped up and took the financial burden for funeral arrangements, travel for
his brother's body to be transported to South Carolina for burial. Clarence assisted me in getting help
through resources for families who suffered from a violent crime. Throughout the years Clarence kept
in touch with me and my children to ensure we had basic needs. I am grateful and appreciate all his
support and generosity he has provided. My brother-in-law Clarence has told me that he pleaded guilty
to tax fraud, and he admitted to me that he pleaded guilty before the courts. I respect the law and the
legal system. I fully under stand the situation Clarence is in today. I just wanted to say he was a great
help to me and my family in my time of need. Tha: en the time to hear what I have to say
and if you need to contact me I can be reached at 7:

Respectfully yours,

Vopr HH Mecloen

Jennie R. Sutson
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 5 of 11

i on Dewnis 2ay ler
United Sheat,s Disk. ct Court

 

yeu Honor,
Mu nome ia Edna Sutson,
T currently Jive. an Lunn, MAT ve.
been ek red Lor sometime. Now, but
=. corrently volunteer on Hye.
Lunn Coty ission and alse o
aston’ ed. “A have five
Chi \dren +Wo ~o ee ON Church
OS oO apreoch er cun a Sunda
School Teacher One work as
achePin DseKsite ak Waltefveld
also Ch. pecKage hand ler ac Ups.
My oer Vso, Children Woe atch me

 

 

“T. Understand thet Mr ones
plet guilty of Kes actusahion doe
Vo bow Goud Buk besides what he.
has done. hetsa G enisine. person.
When Someone to in need. He dosent

ask L Lior anethung ” mm esa n, No OuUre.

does love his Com| ly en d Lriends Very
/

much,
7-hb-LO19
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 6 of 11

Nathan Jones

Woodbridge, VA 22191
Thursday, July 11, 2019

Your Honor:

My name is Nathan Jones, the grandson of Clarence Jones. I live in Woodbridge, VA and
I currently work remotely as a Web Designer for a tech startup in San Francisco. Iam coming up
on five years of marriage to a wonderful wife, who currently works for Fairfax County
Government. I thank you for allowing me to speak about my grandfather’s character.

Tam fully aware that my grandfather has pled guilty to tax fraud & fully admitted his
guilt. While I do not condone the actions taken by my grandfather, I do want to take the time to
help paint a picture of the man I personally have known to be a family oriented person.
Throughout my life, my grandfather has always been supportive of anyone in the family who
puts in hard work to make a better life for themselves. He has always encouraged me to do things
the right way, through education & hard work. He was always present at my graduation
ceremonies & would always admonish me to set goals in life.

Throughout my life, I was never aware of my grandfather’s financial dealings. I sincerely
believe he kept this portion of his life separate from me because he wouldn’t want me to follow
down a similar course. My parents raised me to be honest, truthful & forgiving. They also raised
me in an environment that would help me succeed. So, despite my grandfather’s actions, I was
never put in harm's way or forced to make desperate decisions. Only my grandfather can speak to
the decisions he had to make in life, but I am confident that he would do things differently if
given the opportunity to start over.

I cannot begin to imagine the heavy responsibility you have as a judge. It is my sincere
hope that the decision you make will be one that is fair & appropriate to his actions. Thank you
for reading this letter.

Sincerely,
Nathan A. Jones
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 7 of 11

August 8, 2019

Your Honor:

My name is Joseph C. Jones Senior. I am a current resident of Lynn, Massachusetts. I
work for the Lynn Public Schools as a paraprofessional. | am a father of 6, three girls
and three boys.

Clarance W. Jones is my father. He and my mother, Lillie Jones, adopted me when I was
3 years old. I am now 52 years old.

My father has committed a crime and he has admitted to it. He has shamed his family in
the process. However, my father is an exceptional family man. He has always provided
for his family through the good and the bad times. He would take the shirt off of his back
if it had ever come to that point in our lives. He was a community leader and opened a lot
of doors for a lot of people in our community inside and out.

Clarance W. Jones is my mentor. I have and always will look up to him, no matter what
the circumstance may be. Without him, I would not be the man I am today. I would be
lost without him. I’m extremely blessed to have him as my father.

Given my father’s age and his current health problems, our time with him is limited. It
would be a tragedy to lose him in a jail cell.

Sincerely,

no

Joseph C. Jones Sr.
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 8 of 11

July 27, 2019

The Honorable Judge Frank Dennis Saylor, IV
U.S. District Court for the
District of Massachusetts

Your Honor,

| have known Clarance Willie Dean Jones since the day | was born - 59 years ago
and counting. My name is Marcus Jones - the second child born to Clarance and
Lillie Jones - the first to survive to adulthood. My parents are natives of South .
Carolina who migrated to the District of Columbia and then to Lynn,
Massachusetts in the early 1960s. |’m the oldest of four children raised by my
parents. Two of my siblings were adopted as infants from Boston and they, and
their children, are as much a part of our family today as they were the first day
they crossed the threshold of my parents’ modest West Lynn apartments in 1965
and 1967. | married my college sweetheart in 1983 and! tooama parent to a 29-
year-old son, Nathan, who is enjoying his fifth year of marriage to a lovely young
lady who hails from Virginia. Love of family, commitment and a willingness to
work hard to earn one’s keep are core traits instilled in every member of the
Jones family.

The circumstances which bring my father to your courtroom are his to account for
and, accordingly, yours to determine a fair and appropriate judicial response. |
can only offer a few bits of additional information about the man who comes
before you at the lowest point in his life. Until last year, the activity which
brought Clarance Jones to the attention of law enforcement and sparked
fascination in the media would lead many to assume he enjoyed a lavish lifestyle
and he had accumulated considerable wealth. Nothing could be further from the
truth. Clarance Jones has never owned real estate. He’s never been the original
owner of a new car. For more than half a century, he’s supported himself and his
family by means of self-employment — no pension, no 401k savings. He receives a
monthly Social Security disbursement which wouldn’t cover a week-long stay at a
bottom-rated hotel. Until January 2018, his most valuable possessions were his
souvenirs and mementos of a life spent as a small business cleaning company
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 9 of 11

proprietor (through which he hired and provided employment opportunities to
“numerous members of the Lynn community); newspaper articles and
memorabilia from his years of service to the community as president of the North
.Shore Chapter of the N.A.A.C.P.; and childhood photographs and documentation
of family reunions he was able to attend since the turn of this century. Those
were his treasures until fire engulfed the 100-year-old apartment building where
he lived and consumed the written and graphic history of a man who, at that
point, was in the 80" year of his life, coping with prostate cancer, diminishing
-mobility, and limited financial means, which compelled him to pursue an
unconventional revenue stream, which he has admitted to the court was the
wrong thing to do.

While my father awaits your judgment on the negative side of the scale of his life,
| hope you’ll give consideration to the positive side of the scale which he spent
most of his young adult life and middle-age weighing down in his favor. During a
turbulent period in the late 1960s, my father established a drop-in center in Lynn
for young people called “Teen City.” It kept disadvantaged children off the street
and out of trouble. He also founded the Lynn Educational Action Program
(L.E.A.P.) - an after-school initiative to encourage disadvantaged parents and their
elementary school-aged children to enhance their education. He championed
inclusion and diversity in Lynn’s public-sector workforce which opened the door
for minorities to gain employment at city hall and in the police and fire
departments.

He comes before you ready to accept the consequences of his actions. We, his
family, can only hope the consequences reflect-a favorable balance for the
decades of good, positive and self-less work which is also a significant aspect of
his life and legacy.

Thank you for your time.

 

Marcus Edmund Jones
Dumfries, Virginia
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 10 of 11

Date: June 30, 2019

To: The Hon. Judge F. Dennis Saylor, IV
U.S. District Court/Massachusetts

From: Mrs. Lillie C. Jones
RE: The Sentencing of Clarance Jones

Your Honor,

I, Lillie Clara Jones, am the wife of Clarance Jones. I live in
Lynn, Massachusetts and I am a retired teacher’s aide from the
Lynn School Department. JI have known Clarance since junior high

school. We married in 1957. As young children, Clarance and I
were both raised by our grandparents on cotton farms in the
Gaffney, South Carolina area. When our families moved into the
city a short distance from each other, we began to date and we
eventually eloped at age 18.

Clarance is a very good husband, father, uncle, grandfather,
great-grandfather, foster parent, and godparent to many. Two of
our children are adopted. We are the birth parents of four
children, only two of whom survived. Our first child, Jerry,
was born the first year we were married. He only lived three
days. He was born Thursday night. He died from a bleeding
problem Saturday night at the hospital. We buried him on
Sunday. Our second child, Marcus, was born in Washington, D.C.
He survives to this day. He is now 59 years old. Our third
child, a girl, who we would have named Eleanor, also died three
days after her birth at D.C. General Hospital. She was born on
Monday and died on Wednesday due to an abnormal heart condition.
We donated her remains to the hospital for the purpose of
furthering the research of her ailment. Following our move to
Massachusetts in 1963 and after the loss of two of our children,
we did not want our surviving child to grow up alone, so, we
became foster parents. One of the foster children we cared for,
Joseph, became our first adopted child. Bonnie, who we cared
for from birth through an arrangement with her mother, was the
second child we adopted.

We moved to Massachusetts in pursuit of work. Clarance got a
job at a factory in Lynn and eventually he ventured out to start
his own commercial janitorial service. Profit was never his
overriding concern. Supporting his family was most important
but so was doing good work in the community. Through his
Case 1:19-cr-10122-FDS Document 27-1 Filed 09/19/19 Page 11 of 11

business, he employed people from the neighborhood who had
difficulty finding work elsewhere. Clarance devoted
considerable time to mentoring young people and he even created
a teen center to encourage good citizenship. He also created a
tutoring program for adults and their children.

During the 1970s and ‘80s, Clarance reluctantly, yet diligently,
took the reins of the local N.A.A.C.P. chapter when he was
drafted to do so. To this day, my husband is still best known
for helping people and for doing positive things for the people
of Lynn.

I know Clarance has admitted his guilt for committing tax fraud.
I offer no excuses for his poor judgment in that regard. But,
I’m sure you can understand, he’s my husband, I love him, not to
a fault but in spite of his faults. We’ve grown up together.
I’ve known him through good days and bad days. And, while this
is not one of his better days, I know he can turn in more good
days if you allow him to do so.

We’re old. We’re frail. We’re in poor health. The time we
have ahead of us is far shorter than the time we’ve left behind.
I just want it to be time we spend together.

Thank you for your consideration.

Respectfully yours,

Ms Aidlis 0.

Mrs. Lillie C. Jone
